Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Instant application is generally allowable based at least on the limitations of independent claims 1, 12 and 19, and particularly, the following limitation:
while the virtual volume is  being converted from the first volume type to the second volume type, process a write operation that accesses a portion of the virtual volume and changes data in the accessed portion of the virtual volume.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The below prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nanivadekar (US 2016/0110262)
[0037] The virtual volume 126 differs from a file system volume (e.g., C:\ volume, D:\ volume, etc.), since the blocks of the virtual volume 126 may reside anywhere in any storage, and the blocks of the virtual volume 126 may be compressed, encrypted, and/or deduplicated, for example. When a particular block of the virtual volume 126 is requested, such as by the target restore device 108, that block may be extracted from the relevant storage and may be decompressed, decrypted, and/or un-deduplicated and provided to the requester. Note that 
	
Nakajima (US 2015/0324126) 
[0370] FIG. 40A is a flowchart for converting an entity volume to a distributed virtual volume. In accordance with the requested volume performance, if a volume stored in a physical storage device does not satisfy the requested performance, the volume type is converted to a distributed virtual volume and a volume is created astride a plurality of physical storage devices.

Yokoi (US 2021/0042032)
[0110] The address management table 590 shown here is an example. For example, the VOL may be a virtual VOL, and other information such as compression and deduplication-related information, POOL attributes, information indicating a RAID type of the RAID group, and a VOL capacity may be added. The address management table 590 manages correspondence between logical addresses (logical storage regions) of NS, VOL, and the like provided to the application, and the drive boxes 110 in which data is actually stored and physical addresses (physical storage regions) in the drive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161